Exhibit 10.13

Execution Version

SUPPLEMENT NO. 1 TO AMENDED AND RESTATED COLLATERAL AGREEMENT

SUPPLEMENT NO. 1 dated as of February 9, 2016 (this “Supplement”), to the
Amended and Restated Collateral Agreement dated as of November 25, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among ENDURANCE INTERNATIONAL GROUP HOLDINGS INC., a Delaware
corporation (“Holdings”), EIG INVESTORS CORP., a Delaware corporation (the
“Borrower”), the other GRANTORS from time to time party thereto and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”).

A. Reference is made to (a) the Third Amended and Restated Credit Agreement
dated of even date with the Collateral Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the Borrower, the Lenders from time to time party thereto and the Administrative
Agent, and (b) the Collateral Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Collateral Agreement.

C. The initial Grantors entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 5.14 of the Collateral Agreement provides that additional Persons may
become Grantors under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned (the “New Grantors”)
are executing this Supplement in accordance with the requirements of the Credit
Agreement to become Grantors under the Collateral Agreement in order to induce
the Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the Administrative Agent and the New Grantors agree as follows:

SECTION 1. In accordance with Section 5.14 of the Collateral Agreement, the New
Grantors by their signatures below become Grantors under the Collateral
Agreement with the same force and effect as if originally named therein as
Grantors, and each New Grantor hereby (a) agrees to all the terms and provisions
of the Collateral Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, each New Grantor, as security for the payment and
performance in full of the Secured Obligations, does hereby create and grant to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, a security interest in and lien on all of such New Grantor’s
right, title and interest in, to and under the Pledged Collateral and the
Article 9 Collateral. Each reference to the “Grantors” in the Collateral
Agreement shall be deemed to include the New Grantors. The Collateral Agreement
is hereby incorporated herein by reference.

SECTION 2. Each of the New Grantors represent and warrant to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by such New Grantor and constitutes such New
Grantor’s legal, valid and binding obligation, enforceable against such New
Grantor in accordance with its terms, except to the extent that enforceability
of such obligations may be limited by applicable bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile



--------------------------------------------------------------------------------

or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to each New Grantor when a counterpart hereof executed on behalf of such New
Grantor shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such New Grantor and the Administrative Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such New Grantor, the Administrative Agent and the other Secured
Parties and their respective successors and assigns, except that such New
Grantor shall not have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly provided in this Supplement, the Collateral Agreement
and the Credit Agreement.

SECTION 4. Each New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a schedule with the true and correct legal name of
such New Grantor, its jurisdiction of organization and the location of its chief
executive office, (b) Schedule II sets forth a true and complete list, with
respect to such New Grantor, of (i) all the Equity Interests owned by such New
Grantor in any subsidiary and the percentage of the issued and outstanding units
of each class of the Equity Interests of the issuer thereof represented by the
Pledged Equity Interests owned by such New Grantor and (ii) all the Pledged Debt
Securities owned by such New Grantor and (c) Schedule III attached hereto sets
forth, as of the date hereof, (i) all of such New Grantor’s Patents, including
the name of the registered owner, type, registration or application number and
the expiration date (if already registered) of each such Patent owned by such
New Grantor, (ii) all of such New Grantor’s Trademarks, including the name of
the registered owner, the registration or application number and the expiration
date (if already registered) of each such Trademark owned by such New Grantor,
and (iii) all of such New Grantor’s Copyrights, including the name of the
registered owner, title and, if applicable, the registration number of each such
Copyright owned by such New Grantor, and (d) Schedule IV attached hereto sets
forth, as of the date hereof, each Commercial Tort Claim (in respect of which a
complaint or counterclaim has been prepared or filed by or on behalf of such New
Grantor) in an amount reasonably estimated to exceed $1,000,000.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Collateral Agreement.

SECTION 9. The New Grantors agree to reimburse the Administrative Agent for its
fees and expenses incurred hereunder and under the Collateral Agreement as
provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “the
New Grantors.”

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantors and the Administrative Agent have duly
executed this Supplement No. 1 to the Amended and Restated Collateral Agreement
as of the day and year first above written.

 

CONSTANT CONTACT, INC.

SINGLEPLATFORM, LLC

CARDSTAR, INC.,

as New Grantors

By:   /s/ Hari Ravichandran   Name: Hari Ravichandran   Title: Chief Executive
Officer and President

CARDSTAR PUBLISHING, LLC

By: CARDSTAR, INC., its sole member

By:   /s/ Hari Ravichandran   Name: Hari Ravichandran   Title: Chief Executive
Officer and President

 

[Supplement No. 1 to Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By:   /s/
Robert Hetu   Name: Robert Hetu   Title: Authorized Signatory By:   /s/ Warren
Van Heyst   Name: Warren Van Heyst   Title: Authorized Signatory

 

[Supplement No. 1 to Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I

to Supplement No. 1 to the

Collateral Agreement

NEW GRANTOR INFORMATION

 

Legal Name

 

Jurisdiction of

Organization

 

Chief Executive

Office

Constant Contact, Inc.

  DE  

1601 Trapelo Road

  Waltham, MA 02451

SinglePlatform, LLC

  DE  

1601 Trapelo Road

  Waltham, MA 02451

CardStar, Inc.

  DE  

1601 Trapelo Road

  Waltham, MA 02451

CardStar Publishing, LLC

  DC  

1601 Trapelo Road

  Waltham, MA 02451

 

[Supplement No. 1 to Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Schedule II

to Supplement No. 1 to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Grantor

  

Issuer

  

Number of

Certificate

  

Number and

Class of

Equity Interests

  

Percentage

of Total Equity

Interests

Constant Contact, Inc.

   EIG Investors Corp.    N/A    1000    100%

SinglePlatform, LLC

   Constant Contact, Inc.    N/A    N/A    100%

CardStar, Inc.

   Constant Contact, Inc.    CS -1    100    100%

CardStar Publishing, LLC

   CardStar, Inc.    N/A    N/A    100%

PLEDGED DEBT SECURITIES

None.

 

[Supplement No. 1 to Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Schedule III

to Supplement No. 1 to the

Collateral Agreement

INTELLECTUAL PROPERTY

Patents

 

GRANTOR

  

TITLE

  

COUNTRY

  

APPLICATION
DATE

  

APPLICATION
#

  

ISSUE
DATE

  

PATENT
#

Constant Contact, Inc.

   Visual editor for electronic mail    United States    1/19/2007    11/655731
   1/31/12    8108763

Cardstar, Inc.

   Identification related technology    United States    8/23/2010    12/861273
   6/18/13    8468054

Constant Contact, Inc.

   Multichannel authoring and content management system    United States   
12/23/2014    14/580757      

Constant Contact, Inc.

  

Multichannel authoring and content

management system

   United States    12/23/2014    14/580790      

 

[Supplement No. 1 to Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Trademarks

 

Item

  

Name

 

Registered Owner

    

Application Number

  

Registration Number

  

Country

1.

   APPCONNECT   Constant Contact, Inc.      76699962    3797962    United States

2.

   CARDSTAR   Cardstar, Inc.      85016452    3916404    United States

3.

   CONNECT.INFORM.GROW   Constant Contact, Inc.      76694463    3641645   
United States

4.

   CONSTANT CONTACT   Constant Contact, Inc.      75588929    2363937    United
States

5.

   CONSTANT CONTACT   Constant Contact, Inc.      76628181    3052770    United
States

6.

   CONSTANT CONTACT HINTS & TIPS   Constant Contact, Inc.      77847730   
4179792    United States

7.

   CONSTANT CONTACT UNIVERSITY   Constant Contact, Inc.      76698233    3761988
   United States

8.

   EMAIL MARKETING 101   Constant Contact, Inc.      76470674    2761579   
United States

9.

   ENGAGEMENT MARKETING   Constant Contact, Inc.      85210149    4403697   
United States

10.

  

LOGO [g164126g34p64.jpg]

ENVELOPE LOGO

  Constant Contact, Inc.      76668144    3443361    United States

11.

  

LOGO [g164126g32w39.jpg]

ENVELOPE LOGO

(BLACK & WHITE)

  Constant Contact, Inc.      77443935    3549442    United States

12.

   EVENTSPOT   Constant Contact, Inc.      85613788    4296541    United States

13.

   FANBRUARY   Constant Contact, Inc.      76710744    4228241    United States

14.

   HELPING SMALL BUSINESS DO MORE BUSINESS   Constant Contact, Inc.     
86294587    4667140    United States

15.

   KNOWHOW   Constant Contact, Inc.      85169286    4176390    United States

 

[Supplement No. 1 to Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Item

  

Name

 

Registered Owner

    

Application Number

  

Registration Number

  

Country

16.

  

LOGO [g164126g96q39.jpg]

MISCELLANEOUS DESIGN

  Constant Contact, Inc.      76711908    4303113    United States

17.

   SAFE SUBSCRIBE   Constant Contact, Inc.      77028856    3627455   
United States

18.

   SAFE UNSUBSCRIBE   Constant Contact, Inc.      78183577    2887624    United
States

19.

   SAVELOCAL   Constant Contact, Inc.      85707986       United States

20.

  

LOGO [g164126g77l20.jpg]

SAVELOCAL And Design

  Constant Contact, Inc.      85546153    4369507    United States

21.

   SIMPLE SHARE   Constant Contact, Inc.      85897546    4706165    United
States

22.

  

LOGO [g164126g15v17.jpg]

SOCIAL CAMPAIGNS And Design

  Constant Contact, Inc.      85866693    4480091    United States

23.

   SYNCSCAN   Cardstar, Inc.      85016453    3916405    United States

24.

   THE SMART WAY TO REACH YOUR CUSTOMERS   Constant Contact, Inc.      76666838
   3443354    United States

25.

  

LOGO [g164126g83h40.jpg]

KNOWHOW And Design

  Constant Contact, Inc.      1502500    1502500    Australia

26.

   SIMPLE SHARE   Constant Contact, Inc.      1474145    1474145    Australia

27.

   CONNECT.INFORM.GROW   Constant Contact, Inc.      1438764    TMA769058   
Canada

28.

   CONSTANT CONTACT   Constant Contact, Inc.      1432352    TMA768799    Canada

29.

   CONSTANT CONTACT TOOLKIT   Constant Contact, Inc.      1704414       Canada

30.

   EMAIL MARKETING 101   Constant Contact, Inc.      1337740    TMA715481   
Canada

31.

   ENGAGEMENT MARKETING   Constant Contact, Inc.      1524164    TMA853281   
Canada

 

[Supplement No. 1 to Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Item

  

Name

 

Registered Owner

    

Application Number

  

Registration Number

  

Country

32.

  

LOGO [g164126g32w39.jpg]

ENVELOPE LOGO

(BLACK & WHITE)

  Constant Contact, Inc.      1432345    TMA768800    Canada

33.

   EVENTSPOT   Constant Contact, Inc.      1575983    TMA862312    Canada

34.

  

HELPING SMALL BUSINESS

DO MORE BUSINESS

  Constant Contact, Inc.      1704413       Canada

35.

   KNOWHOW   Constant Contact, Inc.      1518745    TMA873140    Canada

36.

  

LOGO [g164126g77l20.jpg]

SAVELOCAL And Design

  Constant Contact, Inc.      1575492    TMA901054    Canada

37.

   SIMPLE SHARE   Constant Contact, Inc.      1563288    TMA848958    Canada

38.

   SOCIAL CAMPAIGNS   Constant Contact, Inc.      1575491    TMA871539    Canada

39.

   CONSTANT CONTACT   Constant Contact, Inc.      004819652    004819652   
European Community

40.

   CONSTANT CONTACT TOOLKIT   Constant Contact, Inc.      013451414    01345414
   European Community

41.

  

LOGO [g164126g32w39.jpg]

ENVELOPE LOGO

(BLACK & WHITE)

  Constant Contact, Inc.      007194012    007194012    European Community

42.

  

LOGO [g164126g33j15.jpg]

KNOWHOW And Device

  Constant Contact, Inc.      009813635    009813635    European Community

43.

   SIMPLE SHARE   Constant Contact, Inc.      010657724    010657724    European
Community

44.

  

LOGO [g164126g15v17.jpg]

SOCIAL CAMPAIGNS And Design

  Constant Contact, Inc.      011226611    011226611    European Community

45.

   EVENTSPOT   Constant Contact, Inc.      UK00002620114    UK00002620114   
United Kingdom

 

[Supplement No. 1 to Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Trade Names

None.

 

[Supplement No. 1 to Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Copyrights

Copyright Registrations

 

Type of Work

 

Title

 

Claimant

 

Date of

Creation

 

Date of

Publication

 

Registration No.

Registration Date

Text

  Engagement Marketing by Gail F. Goodman   Constant Contact, Inc.   2011  
04/05/2012  

TX0007555536

06/08/2012

Text

  CardStar Merchant Database 1.0   CardStar, Inc.   2009   01/14/2009  

TX0007148925

09/30/2009

Text

  CardStar Merchant Database 1.2   CardStar, Inc.   2009   04/21/2009  

TX0007148919

09/30/2009

Text

  CardStar Merchant Database 1.3   CardStar, Inc.   2009   06/25/2009  

TX0007148922

09/30/2009

Text

  CardStar Merchant Database 1.4   CardStar, Inc.   2009   10/06/2009  

TXu001659807

09/30/2009

Text

  CardStar Merchant Database 1.1   CardStar, Inc.   2009   02/17/2009  

TX0007148924

09/30/2009

Text

  CardStar Merchant Database 2.0   CardStar, Inc.   2009   12/02/2009  

TX0007199525

02/23/2010

Text

  CardStar Merchant Database 2.1   CardStar, Inc.   2010   03/17/2010  

TX0007301245

06/18/2010

Text

  CardStar Merchant Database 3.0   CardStar, Inc.   2010   07/28/2010  

TX0007358134

09/27/2010

Copyright Applications

None.

 

[Supplement No. 1 to Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Schedule IV

to Supplement No. 1 to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

None.